


SECOND AMENDED AND RESTATED SECURITY AGREEMENT




This Second Amended and Restated Security Agreement (“Agreement”), dated as of
June 10, 2013, is between CARDINAL ETHANOL, LLC, an Indiana limited liability
company (the “Debtor”), and FIRST NATIONAL BANK OF OMAHA, a national banking
association (the “Secured Party”).


WHEREAS, the Debtor has entered into a First Amended and Restated Construction
Loan Agreement dated of even date with this Agreement (as amended, restated and
in effect from time to time, the “Loan Agreement”), with the Secured Party,
pursuant to which the Secured Party, subject to the terms and conditions
contained therein, is to make the Loans available to or otherwise to extend
credit to the Debtor.


WHEREAS, it is a condition precedent to the Secured Party's extension of the
Obligations (as defined below) to the Debtor that the Debtor execute and deliver
to the Secured Party a security agreement in substantially the form hereof; and


WHEREAS, the Debtor wishes to grant a security interest in favor of the Secured
Party as herein provided.


NOW, THEREFORE, in consideration of the promises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


1.    Definitions. All capitalized terms used herein without definitions shall
have the respective meanings provided therefor in the Loan Agreement. The term
“State,” as used herein, means the State of Nebraska. All terms defined in the
Uniform Commercial Code of the State and used herein shall have the same
definitions herein as specified therein. However, if a term is defined in
Article 9 of the Uniform Commercial Code of the State differently than in
another Article of the Uniform Commercial Code of the State, the term has the
meaning specified in Article 9. The term “Obligations,” as used herein, means
all of the indebtedness, obligations and liabilities of the Debtor to the
Secured Party, including, but not limited to, those under the Loans, Loan
Agreement, and the other Loan Documents and under any letter of credit
documentation, and under any contractual obligations, of every kind, nature or
description, individually or collectively, whether direct or indirect, joint or
several, absolute or contingent, primary or secondary, due or to become due, now
existing or hereafter arising, whether provided for under or in respect of the
Loan Agreement or otherwise or under any promissory notes or other instruments
or agreements executed and delivered pursuant thereto or in connection therewith
or this Agreement or otherwise, all Debt and obligations of the Debtor to the
Secured Party under any Financial Instrument Agreement, any overdrafts or other
deposit account liabilities of the Debtor to the Secured Party and any
liabilities or Indebtedness of Debtor to the Secured Party under any credit card
or purchasing card, and the term “Event of Default,” as used herein, means the
failure of the Debtor to pay or perform any of the Obligations as and when due
to be paid or performed under the terms of the Loan Agreement and the other Loan
Documents and shall also have the meaning given to such term in the Loan
Agreement or any other Loan Document.


2.    Grant of Security Interest. The Debtor hereby grants to the Secured Party,
to secure the payment and performance in full of all of the Obligations, a first
priority security interest in and so pledges and assigns to the Secured Party,
all goods, property and assets of the Debtor, including, but not limited to the
following goods, property, assets and rights of the Debtor, wherever located,
whether now owned or hereafter acquired or arising, and all proceeds and
products thereof (whether cash or non-cash proceeds), including without
limitation, all assets and personal property or interests of the Debtor
constituting proceeds




--------------------------------------------------------------------------------




or proceeds of proceeds of the collateral described below (all of the same being
hereinafter called the “Collateral”):


2.1.    All personal and fixture property of every kind and nature including,
without limitation, all goods, equipment, inventory, ethanol, DDGS, corn oil,
syrup, seed, grain, fertilizer, enzymes, RINS including D 5 RINS and D 6 RINS,
furniture and fixtures, all of every kind and nature (including any accessions,
additions, improvements, attachments and accessories thereto and products and
proceeds thereof, and all operating manuals, service records, maintenance logs
and warranties applicable thereto), and including all inventory in which the
Debtor has an interest in mass or a joint or other interest or right of any kind
and prepaid inventory kept or stored at the facility of the seller or another
third party.


2.2.    All instruments (including promissory notes, notes receivable and
supporting obligations), documents, negotiable and non-negotiable documents of
title, negotiable and non-negotiable warehouse receipts, bills of lading,
transit receipts or other documents of title, however denominated (collectively,
“Warehouse Receipts”), and the goods underlying or relating to Warehouse
Receipts, including, but not limited to, the Debtor's present and future rights
to take possession and delivery of goods underlying or relating to any Warehouse
Receipt.


2.3.    All accounts, all of the Debtor's rights to goods represented by or
securing any accounts, all proceeds from the disposition or collection of
accounts, all of the Debtor's rights as an unpaid vendor, including the right to
reclaim goods, the right to stop goods in transit and the right to replevy
goods, and all guaranties, letters of credit and other supports to the payment
of accounts, chattel paper (whether tangible or electronic), deposit accounts
(whether maintained with the Secured Party or other financial institutions),
certificates of deposit (whether negotiable or non-negotiable), letter-of-credit
rights (whether or not the letter of credit is evidenced by a writing),
supporting obligations, any other contract rights or rights to the payment of
money, insurance claims and proceeds, trademarks, service marks, copyrights,
patents and other intellectual property rights and all of the Debtor's rights
therein or thereto, software, general intangibles (including all payment
intangibles), all payments and rights to payments whether or not earned by
performance including, but not limited to, price support payments, subsidy
payments, guaranty payments, payments in kind, deficiency payments, letters of
entitlements, storage payments, emergency assistance, diversion payments,
production flexibility contracts, contract reserve payments, grain insurance
fund and/or ethanol insurance fund claim rights and the right to bring such
claims on the Debtor's behalf, grain insurance fund proceeds, ethanol insurance
fund proceeds and all similar programs of any and every kind, whether federal,
state or local, and any other rights to payment under or from any preexisting,
current or future federal, state or local government program, and the products
and proceeds of all the foregoing.


2.4.    All farm products, including, but not limited to, all cattle, poultry
and livestock and their young, together with all products and replacements for
such cattle, poultry and livestock; all crops, annual or perennial, and all
products of such crops; and all grain, feed, seed, fertilizer, chemicals,
medicines, and other supplies used or produced in the Debtor's operations or
sold as inventory, and the products and proceeds and rights to payments
associated with all or any of the foregoing.


2.5.    All books, records, ledger sheets or cards, reports, scale tickets,
invoices, purchase orders, customer lists, mailing lists, files, correspondence,
computer programs, tapes, disks and other documents, software or data processing
software that at any time relates to any of the foregoing or are otherwise
necessary or helpful in realizing on or collecting on any Collateral.






--------------------------------------------------------------------------------




2.6.    All investment property, securities, securities accounts (including, but
not limited to, all accounts maintained with the Secured Party) and the
securities entitlements, securities and investment property contained therein,
all commodity brokerage accounts, Hedge Accounts and all other hedging accounts,
and all commodity and securities entitlements, investment property, commodities
and other rights associated with such commodity brokerage accounts or the
positions therein, Hedge Accounts and hedging accounts, and all commodity
accounts and all the commodities, securities, investment property, assets,
entitlements, equity, cash or value contained therein.


2.7.    All commercial tort claims now existing or hereafter arising. The
Secured Party acknowledges that the attachment of its security interest in any
additional commercial tort claim as original collateral is subject to the
Debtor's compliance with Section 4.7 below.


3.    Authorization to File Financing Statements. The Debtor hereby irrevocably
authorizes the Secured Party at any time and from time to time to file in any
filing office in any Uniform Commercial Code jurisdiction any initial financing
statements and amendments thereto and amendments of existing financing
statements that (a) indicate and describe the Collateral, including, but not
limited to, descriptions of the Collateral as all assets of the Debtor, or words
of similar effect and (b) provide any other information required by part 5 of
Article 9 of the Uniform Commercial Code of the State, or such other
jurisdiction, for the sufficiency or filing office acceptance of any financing
statement or amendment, including (i) whether the Debtor is an organization, the
type of organization and any organizational identification number issued to the
Debtor and, (ii) in the case of a financing statement filed as a fixture filing
or indicating Collateral as as-extracted collateral or timber to be cut, a
sufficient description of real property to which the Collateral relates. The
Debtor agrees to furnish any such information to the Secured Party promptly upon
the Secured Party's request. In addition, the Debtor hereby authorizes the
Secured Party to file all effective financing statements pursuant to 7 U.S.C.
Section 1631, and amendments to effective statements, describing the Collateral
in any offices as the Secured Party, in its sole discretion, may determine. If
requested by the Secured Party, the Debtor will provide the Secured Party with a
list of the buyers, commission merchants and selling agents to or through whom
the Debtor may sell ethanol, DDGS, corn oil, farm products or grain and a list
of all elevators, warehousemen or others where the Debtor stores inventory,
ethanol, DDGS, corn oil, farm products or grain. The Debtor authorizes the
Secured Party to notify all such buyers, commission merchants, selling agents,
elevators, warehousemen or any other person, of the Secured Party's security
interest in the Debtor's inventory, farm products, or grain unless prohibited by
law. The Debtor also ratifies its authorization for the Secured Party to have
filed in any Uniform Commercial Code jurisdiction any like initial financing
statements or amendments thereto if filed prior to the date hereof.


4.    Other Actions. To further the attachment, perfection and first priority
of, and the ability of the Secured Party to enforce, the Secured Party's
security interest in the Collateral, and without limitation on the Debtor's
other obligations in this Agreement, the Debtor agrees, in each case at the
Debtor's expense, to take the following actions with respect to the following
Collateral:


4.1.    Promissory Notes, Instruments and Tangible Chattel Paper. If the Debtor
shall at any time hold or acquire any instruments, promissory notes or tangible
chattel paper, the Debtor shall, upon request of the Secured Party, forthwith
endorse, assign and deliver the same to the Secured Party, accompanied by such
instruments of transfer or assignment duly executed in blank as the Secured
Party may from time to time specify. The Debtor will not deliver possession of,
endorse or assign any instruments, promissory notes or tangible chattel paper to
any person or entity other than the Secured Party.


4.2.    Deposit Accounts. For each deposit account that the Debtor at any time
opens or maintains, the Debtor shall, at the Secured Party's request and option,
pursuant to an agreement in




--------------------------------------------------------------------------------




form and substance satisfactory to the Secured Party, either (a) cause the
depositary bank to comply at any time with instructions from the Secured Party
to such depositary bank directing the disposition of funds from time to time
credited to such deposit account, without further consent of the Debtor, or (b)
arrange for the Secured Party to become the customer of the depositary bank with
respect to the deposit account, with the Debtor being permitted, only with the
consent of the Secured Party, to exercise rights to withdraw funds from such
deposit account. Except for any debt service reserve accounts, the Secured Party
agrees with the Debtor that the Secured Party shall not give any such
instructions or withhold any withdrawal rights from the Debtor, unless an Event
of Default has occurred and is continuing, or would occur, if effect were given
to any withdrawal not otherwise permitted by the Loan Documents. The provisions
of this paragraph shall not apply to (i) any deposit account for which the
Debtor, the depositary bank and the Secured Party have entered into a cash
collateral agreement specially negotiated among the Debtor, the depositary bank
and the Secured Party for the specific purpose set forth therein, (ii) a deposit
account for which the Secured Party is the depositary bank and is in automatic
control, and (iii) deposit accounts specially and exclusively used for payroll,
payroll taxes and other employee wage and benefit payments to or for the benefit
of the Debtor's salaried employees.


4.3.    Investment Property. If the Debtor shall at any time hold or acquire any
certificated securities, the Debtor shall forthwith endorse, assign and deliver
the same to the Secured Party, accompanied by such instruments of transfer or
assignment duly executed in blank as the Secured Party may from time to time
specify. If any securities now or hereafter acquired by the Debtor are
uncertificated and are issued to the Debtor or its nominee directly by the
issuer thereof, the Debtor shall immediately notify the Secured Party thereof
and, at the Secured Party's request and option, pursuant to an agreement in form
and substance satisfactory to the Secured Party, either (a) cause the issuer to
agree to comply with instructions from the Secured Party as to such securities,
without further consent of the Debtor or such nominee, or (b) arrange for the
Secured Party to become the registered owner of the securities. If any commodity
interests or securities, whether certificated or uncertificated, or other
investment property now or hereafter acquired by the Debtor are held by the
Debtor or its nominee through a securities intermediary or commodity
intermediary, the Debtor shall immediately notify the Secured Party thereof and,
at the Secured Party's request and option, pursuant to an agreement in form and
substance satisfactory to the Secured Party, either (i) cause such securities
intermediary or (as the case may be) commodity intermediary to agree to comply
with entitlement orders or other instructions from the Secured Party to such
securities intermediary as to such securities or other investment property, or
(as the case may be) to apply any value distributed on account of any commodity
contract as directed by the Secured Party to such commodity intermediary, in
each case without further consent of the Debtor or such nominee, or (ii) in the
case of financial assets or other investment property held through a securities
intermediary, arrange for the Secured Party to become the entitlement holder
with respect to such investment property, with the Debtor being permitted, only
with the consent of the Secured Party, to exercise rights to withdraw or
otherwise deal with such investment property. The Secured Party agrees with the
Debtor that the Secured Party shall not give any such entitlement orders or
instructions or directions to any such issuer, securities intermediary or
commodity intermediary, and shall not withhold its consent to the exercise of
any withdrawal or dealing rights by the Debtor, unless an Event of Default has
occurred and is continuing, or, after giving effect to any such investment and
withdrawal rights not otherwise permitted by the Loan Documents, would occur.


4.4.    Collateral in the Possession of a Bailee. If any Collateral is at any
time in the possession of a third party, bailee, warehouseman or elevator, the
Debtor shall promptly notify the Secured Party thereof and, at the Secured
Party's request and option, shall promptly obtain an acknowledgement




--------------------------------------------------------------------------------




from the third party, bailee, warehouseman or elevator, in form and substance
satisfactory to the Secured Party, that the third party, bailee, warehouseman or
elevator holds such Collateral for the benefit of the Secured Party, and that
such third party, bailee, warehouseman or elevator agrees to comply, without
further consent of the Debtor, with instructions from the Secured Party as to
such Collateral, including, but not limited to, the delivery of such Collateral
to the Secured Party or as the Secured Party directs, or the payment of the sale
proceeds of such Collateral to the Secured Party, or as the Secured Party
directs. The Secured Party agrees with the Debtor that the Secured Party shall
not give any such instructions unless an Event of Default has occurred and is
continuing or would occur after taking into account any action by the Debtor
with respect to the third party, bailee, warehouseman or elevator.


4.5.    Electronic Chattel Paper and Transferable Records. If the Debtor at any
time holds or acquires an interest in any electronic chattel paper or any
“transferable record,” as that term is defined in Section 201 of the federal
Electronic Signatures in Global and National Commerce Act (as hereafter
amended), or in Section 16 of the Uniform Electronic Transactions Act as in
effect in any relevant jurisdiction, the Debtor shall promptly notify the
Secured Party thereof and, at the request and option of the Secured Party, shall
take such action as the Secured Party may reasonably request to vest in the
Secured Party control, under Section 9-105 of the Uniform Commercial Code, of
such electronic chattel paper or control under Section 201 of the federal
Electronic Signatures in Global and National Commerce Act or, as the case may
be, Section 16 of the Uniform Electronic Transactions Act, as so in effect in
such jurisdiction, of such transferable record. The Secured Party agrees with
the Debtor that the Secured Party will arrange, pursuant to procedures
satisfactory to the Secured Party and so long as such procedures will not result
in the Secured Party's loss of control, for the Debtor to make alterations to
the electronic chattel paper or transferable record permitted under UCC Section
9-105 or, as the case may be, Section 201 of the federal Electronic Signatures
in Global and National Commerce Act or Section 16 of the Uniform Electronic
Transactions Act for a party in control to make without loss of control, unless
an Event of Default has occurred and is continuing or would occur after taking
into account any action by the Debtor with respect to such electronic chattel
paper or transferable record.


4.6.    Letter-of-Credit Rights. If the Debtor is at any time a beneficiary
under a letter of credit, the Debtor shall promptly notify the Secured Party
thereof and, at the request and option of the Secured Party, the Debtor shall,
pursuant to an agreement in form and substance satisfactory to the Secured
Party, either (i) arrange for the issuer and any confirmer or other nominated
person of such letter of credit to consent to an assignment to the Secured Party
of the proceeds of the letter of credit, or (ii) arrange for the Secured Party
to become the transferee beneficiary of the letter of credit, with the Secured
Party agreeing, in each case, that the proceeds of the letter to credit are to
be applied to the Obligations in such order and priority as the Secured Party.


4.7    Commercial Tort Claims. If the Debtor shall at any time hold or acquire a
commercial tort claim, the Debtor shall immediately notify the Secured Party in
a writing signed by the Debtor of the particulars thereof and grant to the
Secured Party in such writing a security interest therein and in the proceeds
thereof, all upon the terms of this Agreement, with such writing to be in form
and substance satisfactory to the Secured Party.


4.8    Other Actions as to Any and All Collateral. The Debtor further agrees, at
the request and option of the Secured Party, to take any and all other actions
the Secured Party may determine to be necessary or useful for the creation,
attachment, perfection and first priority of, and the ability of the Secured
Party to enforce, the Secured Party's security interest in any and all of the
Collateral, including, without limitation, (a) executing, delivering and, where
appropriate, filing financing




--------------------------------------------------------------------------------




statements and amendments relating thereto under the Uniform Commercial Code, to
the extent, if any, that the Debtor's signature thereon is required therefor,
(b) causing the Secured Party's name to be noted as secured party on any
certificate of title for a titled good if such notation is a condition to
attachment, perfection or priority of, or ability of the Secured Party to
enforce, the Secured Party's security interest in such Collateral, (c) complying
with any provision of any statute, regulation or treaty of the United States as
to any Collateral if compliance with such provision is a condition to
attachment, perfection or priority of, or ability of the Secured Party to
enforce, the Secured Party's security interest in such Collateral, (d) obtaining
governmental and other third party waivers, consents and approvals in form and
substance satisfactory to Secured Party, including, without limitation, any
consent of any licensor, lessor or other person obligated on Collateral, (e)
obtaining waivers from mortgagees and landlords in form and substance
satisfactory to the Secured Party and (f) taking all actions under any earlier
versions of the Uniform Commercial Code or under any other law, as reasonably
determined by the Secured Party to be applicable in any relevant Uniform
Commercial Code or other jurisdiction, including any foreign jurisdiction.


4.9.    Warehouse Receipts.


(a)    The Debtor has delivered or will deliver to the Secured Party (or the
agent or designee of the Secured Party), any and all documents, instruments and
writings in any way relating to the Warehouse Receipts or in any way relating to
the property evidenced thereby. As long as this Agreement remains in effect, the
Debtor shall immediately deliver to the Secured Party any and all future
documents, instruments, or other writings applicable or in any way relating to
the foregoing in the Debtor's possession. In the event that the Debtor is unable
to deliver original Warehouse Receipts, and such other documents, to the Secured
Party at the time this Agreement is executed, as required above, the Debtor
agrees to deliver immediately such Warehouse Receipts to the Secured Party upon
issuance of the same.


(b)    The Debtor further agrees that the Secured Party shall have the right at
any time, and from time to time, whether or not one or more Events of Default
exist under the Loan Agreement, to demand that the Debtor immediately deliver to
the Secured Party any and all Warehouse Receipts held in the Debtor's possession
or control for or representing all or any part of the Collateral that is then or
may thereafter be issued in the name of the Debtor. The Debtor unconditionally
agrees to deliver such Warehouse Receipts to the Secured Party on demand.


(c)    In addition to Warehouse Receipts, the Secured Party may require the
Debtor from time to time, one or more times, to deliver to the Secured Party
such lists, descriptions and designations of any applicable Collateral not
represented by Warehouse Receipts as the Secured Party may require to identify
the nature, extent and location of the same.


(d)    The Debtor represents and warrants to the Secured Party that all of the
Debtor's grain at any time, and from time to time, represented by Warehouse
Receipts or included in any list, description or designation referred to above,
will at all times be owned by the Debtor free and clear of all liens,
encumbrances and security interests of any kind whatsoever, excepting only the
security interest of the Secured Party pursuant hereto.


(e)    As long as no Event of Default exists, the Debtor may sell or use in its
operations the property released by the Secured Party from or under Warehouse
Receipts, as well as the Debtor's property not represented by Warehouse
Receipts, in carrying on the Debtor's business in the ordinary course,
substantially in the same manner as now conducted; but a sale in the




--------------------------------------------------------------------------------




ordinary course of business shall not include any transfer or sale in
satisfaction, partial or complete, of a debt owed by the Debtor.


4.10.    Farm Products. The Debtor shall not store or consign any farm products
in a facility not owned by the Debtor without first obtaining a written
acknowledgment from any person to whom physical possession of any such farm
products are delivered (a) of the Secured Party's security interest in such farm
products, (b) that it holds possession of such farm products for the Secured
Party's benefit, (c) that it will not issue negotiable documents with respect to
such farm products to any person other than the Debtor who will deliver
possession thereof to the Secured party or the Secured Party's agent and (d)
that it agrees to follow the Secured Party's instructions as to disposition of
farm products upon its receipt of such instructions. The Secured Party agrees
with the Debtor that the Secured Party shall not give any such instructions or
directions unless an Event of Default has occurred and is continuing. The Debtor
will comply with the provisions of all federal, state or local government
programs, agreements and contracts to which the Debtor is a party.


4.11.    Proceeds. The Debtor shall transfer all proceeds of all Collateral into
the Debtor's main operating account established and maintained by the Debtor
with the Secured Party, or in such other deposit account as required by the
Secured Party. The Debtor shall not grant any other person or entity a security
interest, lien or other encumbrance in or on such deposit account.


5.    Relation to Other Security Documents. The provisions of this Agreement
supplement the provisions of the Loan Agreement, Mortgage and other Loan
Documents. Nothing contained in the Loan Agreement or other Loan Documents shall
derogate from any of the rights or remedies of the Secured Party hereunder.


6.    Representations and Warranties Concerning Debtor's Legal Status. The
Debtor represents and warrants to the Secured Party as follows: (a) the Debtor's
exact legal name is that indicated on the first page and on the signature page
hereof, (b) the Debtor is an organization of the type, and is organized in the
jurisdiction set forth on the first page of this Agreement, (c) the Debtor's tax
identification number has been provided to the Secured Party and the Debtor's
organizational control number is 2005021100241 or if left blank, then the Debtor
has none, and (d) each of the Debtor's places of business and, if more than one,
its chief executive office, as well as the Debtor's mailing address, if
different, are listed in Schedule A attached to this Agreement and incorporated
herein by reference.


7.    Covenants Concerning Debtor's Legal Status. The Debtor covenants with the
Secured Party as follows: (a) the Debtor will not change its name, its place of
business or, if more than one, chief executive office, or its mailing address or
organizational identification number if it has one, and (b) the Debtor will not
change its type of organization, jurisdiction of organization or other legal
structure.


8.    Representations and Warranties Concerning Collateral, Etc. The Debtor
further represents and warrants to the Secured Party as follows: (a) the Debtor
is the owner of the Collateral, free from any right or claim or any person or
any Lien other than Permitted Liens, (b) except as disclosed to the Secured
Party, none of the account debtors or other persons obligated on any of the
Collateral is a governmental authority covered by the Federal Assignment of
Claims Act or like federal, state or local statute or rule in respect of such
Collateral, (c) the Debtor holds no commercial tort claim except as indicated on
Schedule A attached to this Agreement, and (d) the Debtor has at all times
operated its business in compliance with all applicable provisions of the
federal Fair Labor Standards Act, as amended, and with all applicable provisions
of federal, state and local statutes and ordinances dealing with the control,
shipment, storage or disposal of hazardous materials or substances.






--------------------------------------------------------------------------------




9.    Covenants Concerning Collateral, Etc. The Debtor further covenants with
the Secured Party as follows: (a) the Collateral, to the extent not delivered to
the Secured Party pursuant to Section 4, will be kept at those locations listed
on Schedule A and the Debtor will not move any Collateral except as permitted in
the Loan Agreement, (b) except for the security interest herein granted and
other Permitted Liens, the Debtor shall be the owner of the Collateral free from
any right or claim of any other person, lien, security interest or other
encumbrance, and the Debtor shall defend the same against all claims and demands
of all persons at any time claiming the same or any interests therein adverse to
the Secured Party, (c) the Debtor shall not pledge, mortgage or create, or
suffer to exist any right of any person in or claim by any person to the
Collateral, or any Lien with respect to the Collateral except for Permitted
Liens, (d) the Debtor will keep the Collateral in good order and repair and will
not use the same in violation of law or any policy of insurance thereon, (e) the
Debtor will permit the Secured Party, or its designee, to inspect and audit the
Collateral at any reasonable time, wherever located, according to the terms of
the Loan Agreement, (f) the Debtor will pay promptly when due all taxes,
assessments, governmental charges and levies upon the Collateral according to
the terms of the Loan Agreement or incurred in connection with the use or
operation of such Collateral or incurred in connection with this Agreement, (g)
the Debtor will apply for all subsidies, price support payments, guaranty
payments and other payments of any kind available to the Debtor under any
federal, state or local governmental program relating to the Debtor's operations
conducted in accordance with past practices, will file for all tax credits and
deductions available for any of the foregoing, and will take no action, or omit
to take any action, which would preclude or jeopardize in any manner the
Debtor's ability to participate in any such payments, programs, tax credits or
deductions and (h) the Debtor will not discount, factor, sell or otherwise
dispose, or offer to sell or otherwise dispose, of any of the Collateral,
including, but not limited to, instruments, general intangibles, tangible or
electronic chattel paper, promissory notes and/or accounts, or any interest
therein except for (i) sales and leases of inventory in the ordinary course of
business and (ii) so long as no Event of Default has occurred and is continuing,
sales or other dispositions of obsolescent items of equipment consistent with
past practices; provided, however, that permitted sales under this Section are
also permitted under the Loan Agreement. In the event that such sales are not
permitted under the Loan Agreement, then such sales are also not permitted
hereunder. In addition, the Debtor will only store grain owned by the Debtor not
evidenced by a Warehouse Receipt in facilities owned by the Debtor at locations
set forth on Schedule A.


10.    Insurance.


10.1.    Maintenance of Insurance. The Debtor will maintain the insurance
required in the Loan Agreement and Mortgage. All such insurance covering the
Collateral shall be payable to the Secured Party as loss payee under a
“standard” or “New York” loss payee clause.


10.2.    Insurance Proceeds. The proceeds of any casualty insurance in respect
of any casualty loss of any of the Collateral shall, subject to the rights, if
any, of other parties with an interest having priority in the property covered
thereby, (i) so long as no Event of Default has occurred and is continuing, the
damaged Collateral can be economically repaired or replaced in the sole
discretion of the Secured Party and the casualty loss is $50,000.00 or less and
any conditions precedent in the Mortgage with respect to the disbursement of
insurance proceeds to the Debtor have been satisfied, be disbursed to the Debtor
for direct application by the Debtor solely to the repair or replacement of the
Debtor's property so damaged or destroyed, and (ii) in all other circumstances,
be held by the Secured Party as cash collateral for the Obligations. Subject to
the foregoing, the Secured Party may, at its sole option, disburse from time to
time all or any part of such proceeds so held as cash collateral, upon such
terms and conditions as the Secured Party may reasonably prescribe, for direct
application by the Debtor solely to the repair or replacement of the Debtor's
property so damaged or destroyed, or the Secured Party may apply all or any part
of such proceeds to the Obligations with the amount




--------------------------------------------------------------------------------




of the Line of Credit, as described in the Loan Agreement (if not then
terminated) being reduced by the amount so applied to the Obligations.


10.3.    Continuation of Insurance. All policies of insurance shall provide for
at least 30 days prior written cancellation notice to the Secured Party. In the
event of failure by the Debtor to provide and maintain insurance as herein
provided, the Secured Party may, at its option, provide such insurance and
charge the amount thereof to the Debtor, subject to the terms of the Loan
Agreement. The Debtor shall furnish the Secured Party with certificates of
insurance and policies evidencing compliance with the foregoing insurance
provision.


11.    Collateral Protection Expenses; Preservation of Collateral.


11.1.    Expenses Incurred by Secured Party. In the Secured Party's discretion,
if the Debtor fails to do so, the Secured Party may discharge taxes and other
encumbrances at any time levied or placed on any of the Collateral, maintain any
of the Collateral, make repairs thereto and pay any necessary filing fees or
insurance premiums. The Debtor agrees to reimburse the Secured Party on demand
for all expenditures so made. The Secured Party shall have no obligation to the
Debtor to make any such expenditures, nor shall the making thereof be construed
as the waiver or cure of any Event of Default.


11.2.    Secured Party's Obligations and Duties. Anything herein to the contrary
notwithstanding, the Debtor shall remain obligated and liable under each
contract or agreement comprised in the Collateral to be observed or performed by
the Debtor thereunder. The Secured Party shall not have any obligation or
liability under any such contract or agreement by reason of or arising out of
this Agreement or the receipt by the Secured Party of any payment relating to
any of the Collateral, nor shall the Secured Party be obligated in any manner to
perform any of the obligations of the Debtor under or pursuant to any such
contract or agreement, to make inquiry as to the nature or sufficiency of any
payment received by the Secured Party in respect of the Collateral or as to the
sufficiency of any performance by any party under any such contract or
agreement, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to the Secured Party or to which the Secured Party may be entitled at
any time or times. The Secured Party's sole duty with respect to the custody,
safe keeping and physical preservation of the Collateral in its possession,
under Section 9-207 of the Uniform Commercial Code of the State or otherwise,
shall be to deal with such Collateral in the same manner as the Secured Party
deals with similar property for its own account.


12.    Securities and Deposits. The Secured Party may at any time following and
during the continuance of an Event of Default, at its option, transfer to itself
or any nominee any securities constituting Collateral, receive any income
thereon and hold such income as additional Collateral or apply it to the
Obligations. Whether or not any Obligations are due, the Secured Party may
following and during the continuance of an Event of Default demand, sue for,
collect, or make any settlement or compromise which it deems desirable with
respect to the Collateral. Regardless of the adequacy of Collateral or any other
security for the Obligations, any deposits or other sums at any time credited by
or due from the Secured Party to the Debtor may at any time be applied to or set
off against any of the Obligations.


13.    Notification to Account Debtors and Other Persons Obligated on
Collateral. If an Event of Default shall have occurred and be continuing, the
Debtor shall, at the request and option of the Secured Party, notify account
debtors and other persons obligated on any of the Collateral of the security
interest of




--------------------------------------------------------------------------------




the Secured Party in any account, chattel paper, general intangible, instrument
or other Collateral and that payment thereof is to be made directly to the
Secured Party or to any financial institution designated by the Secured Party as
the Secured Party's agent therefor, and the Secured Party may itself, if an
Event of Default shall have occurred and be continuing, without notice to or
demand upon the Debtor, so notify account debtors and other persons obligated on
Collateral. After the making of such a request or the giving of any such
notification, the Debtor shall hold any proceeds of collection of accounts,
chattel paper, general intangibles, instruments and other Collateral received by
the Debtor as trustee for the Secured Party without commingling the same with
other funds of the Debtor and shall turn the same over to the Secured Party in
the identical form received, together with any necessary endorsements or
assignments. The Secured Party shall apply the proceeds of collection of
accounts, chattel paper, general intangibles, instruments and other Collateral
received by the Secured Party to the Obligations in the order provided for in
the Loan Agreement, such proceeds to be immediately credited after final payment
in cash or other immediately available funds of the items giving rise to them.


14.    Power of Attorney.


14.1.    Appointment and Powers of Secured Party. The Debtor hereby irrevocably
constitutes and appoints the Secured Party and any officer or agent thereof,
with full power of substitution, as its true and lawful attorneys-in-fact with
full irrevocable power and authority in the place and stead of the Debtor or in
the Secured Party's own name, for the purpose of carrying out the terms of this
Agreement, to take any and all appropriate action and to execute any and all
documents and instruments that may be necessary or useful to accomplish the
purposes of this Agreement and, without limiting the generality of the
foregoing, hereby gives said attorneys the power and right, on behalf of the
Debtor, without notice to or assent by the Debtor, to do the following:


(a)    upon the occurrence and during the continuance of an Event of Default,
generally to sell, transfer, pledge, make any agreement with respect to or
otherwise dispose of or deal with any of the Collateral in such manner as is
consistent with the Uniform Commercial Code of the State and applicable federal,
state and local grain code provisions and as fully and completely as though the
Secured Party were the absolute owner thereof for all purposes, and to do, at
the Debtor's expense, at any time, or from time to time, all acts and things
which the Secured Party deems necessary or useful to protect, preserve or
realize upon the Collateral and the Secured Party's security interest therein,
in order to effect the intent of this Agreement, all at least as fully and
effectively as the Debtor might do, including, without limitation, (i) the
filing and prosecuting of registration and transfer applications with the
appropriate federal, state, local or other agencies or authorities with respect
to trademarks, copyrights and patentable inventions and processes, (ii) the
filing and prosecuting of appropriate federal, state, or local claims against
grain insurance funds, bonds, indemnities or similar funds with the appropriate
federal, state or local agencies or authorities with jurisdiction over such
claims, (iii) upon written notice to the Debtor, the exercise of voting rights
with respect to voting securities, which rights may be exercised, if the Secured
Party so elects, with a view to causing the liquidation of assets of the issuer
of any such securities, and (iv) the execution, delivery and recording, in
connection with any sale or other disposition of any Collateral, of the
endorsements, assignments or other instruments of conveyance or transfer with
respect to such Collateral; and


(b)    to the extent that the Debtor's authorization given in Section 3 is not
sufficient, to file such financing statements with respect hereto, with or
without the Debtor's signature, or a photocopy of this Agreement in substitution
for a financing statement, as the Secured Party may deem appropriate and to
execute in the Debtor's name such financing statements




--------------------------------------------------------------------------------




and amendments thereto and continuation statements which may require the
Debtor's signature.


14.2.    Ratification by Debtor. To the extent permitted by law, the Debtor
hereby ratifies all that said attorneys shall lawfully do or cause to be done by
virtue hereof. This power of attorney is a power coupled with an interest and is
irrevocable.


14.3.    No Duty on Secured Party. The powers conferred on the Secured Party
hereunder are solely to protect its interests in the Collateral and shall not
impose any duty upon it to exercise any such powers. The Secured Party shall be
accountable only for the amounts that it actually receives as a result of the
exercise of such powers, and neither it nor any of its officers, directors,
employees or agents shall be responsible to the Debtor for any act or failure to
act, except for the Secured Party's own gross negligence or willful misconduct.


15.    Rights and Remedies. If an Event of Default shall have occurred and be
continuing beyond any applicable grace or notice and cure period provided for in
the Loan Agreement, the Secured Party, without any other notice to or demand
upon the Debtor in any jurisdiction in which enforcement hereof is sought, in
addition to all other rights and remedies, whether conferred in the Loan
Agreement or at law or in equity, has the rights and remedies of a secured party
under the Uniform Commercial Code of the State and any additional rights and
remedies which may be provided to a secured party in any jurisdiction in which
Collateral is located, including, without limitation, the right to take
possession of the Collateral, and for that purpose the Secured Party may, so far
as the Debtor can give authority therefor, enter upon any premises on which the
Collateral may be situated and remove the same therefrom. The Secured Party may
in its discretion require the Debtor to assemble all or any part of the
Collateral at such location or locations within the jurisdiction(s) of the
Debtor's principal office(s) or at such other locations as the Secured Party may
reasonably designate. Unless the Collateral is perishable or threatens to
decline speedily in value or is of a type customarily sold on a recognized
market, the Secured Party shall give to the Debtor at least ten (10) days prior
written notice of the time and place of any public sale of Collateral or of the
time after which any private sale or any other intended disposition is to be
made. The Debtor hereby acknowledges that ten (10) days prior written notice of
such sale or sales shall be reasonable notice. In addition, the Debtor waives
any and all rights that it may have to a judicial hearing in advance of the
enforcement of any of the Secured Party's rights and remedies hereunder,
including, without limitation, its right following an Event of Default to take
immediate possession of the Collateral and to exercise its rights and remedies
with respect thereto.


16.    Standards for Exercising Rights and Remedies. To the extent that
applicable law imposes duties on the Secured Party to exercise remedies in a
commercially reasonable manner, the Debtor acknowledges and agrees that it is
not commercially unreasonable for the Secured Party (a) to fail to incur
expenses reasonably deemed significant by the Secured Party to prepare
Collateral for disposition or otherwise to fail to complete raw material or work
in process into finished goods or other finished products for disposition, (b)
to fail to obtain third party consents for access to Collateral to be disposed
of, or to obtain or, if not required by other law, to fail to obtain
governmental or third party consents for the collection or disposition of
Collateral to be collected or disposed of, (c) to fail to exercise collection
remedies against account debtors or other persons obligated on Collateral or to
fail to remove liens or encumbrances on or any adverse claims against
Collateral, (d) to exercise collection remedies against account debtors and
other persons obligated on Collateral directly or through the use of collection
agencies and other collection specialists, (e) to advertise dispositions of
Collateral through publications or media of general circulation, whether or not
the Collateral is of a specialized nature, (f) to contact other persons, whether
or not in the same business as the Debtor, for expressions of interest in
acquiring all or any portion of the Collateral, (g) to hire one or more
professional auctioneers to assist in the disposition of Collateral, whether or
not the collateral is of a specialized nature, (h) to dispose of Collateral by
utilizing Internet sites that provide for the




--------------------------------------------------------------------------------




auction of assets of the types included in the Collateral or that have the
reasonable capability of doing so, or that match buyers and sellers of assets,
(i) to dispose of assets in wholesale rather than retail markets, (j) to
disclaim disposition warranties, (k) to purchase insurance or credit
enhancements to insure the Secured Party against risks of loss, collection or
disposition of Collateral or to provide to the Secured Party a guaranteed return
from the collection or disposition of Collateral, or (l) to the extent deemed
appropriate by the Secured Party, to obtain the services of other brokers,
investment bankers, consultants and other professionals to assist the Secured
Party in the collection or disposition of any of the Collateral. The Debtor
acknowledges that the purpose of this Section 16 is to provide non-exhaustive
indications of what actions or omissions by the Secured Party would fulfill the
Secured Party's duties under the Uniform Commercial Code or other law of the
State or any other relevant jurisdiction in the Secured Party's exercise of
remedies against the Collateral and that other actions or omissions by the
Secured Party shall not be deemed to fail to fulfill such duties solely on
account of not being indicated in this Section 16. Without limitation upon the
foregoing, nothing contained in this Section 16 shall be construed to grant any
rights to the Debtor or to impose any duties on the Secured Party that would not
have been granted or imposed by this Agreement or by applicable law in the
absence of this Section 16.


17.    No Waiver by Secured Party, Etc. The Secured Party shall not be deemed to
have waived any of its rights or remedies in respect of the Obligations or the
Collateral unless such waiver shall be in writing and signed by the Secured
Party. No delay or omission on the part of the Secured Party in exercising any
right or remedy shall operate as a waiver of such right or remedy or any other
right or remedy. A waiver on any one occasion shall not be construed as a bar to
or waiver of any right or remedy on any future occasion. All rights and remedies
of the Secured Party with respect to the Obligations or the Collateral, whether
evidenced hereby or by any other instrument or papers, shall be cumulative and
may be exercised singularly, alternatively, successively or concurrently at such
time or at such times as the Secured Party deems expedient.


18.    Suretyship Waivers by Debtor. The Debtor waives demand, notice, protest,
notice of acceptance of this Agreement, notice of loans made, credit extended,
Collateral received or delivered or other action taken in reliance hereon and
all other demands and notices of any description. With respect to both the
Obligations and the Collateral, the Debtor assents to any extension or
postponement of the time of payment or any other indulgence, to any
substitution, exchange or release of or failure to perfect any security interest
in any Collateral, to the addition or release of any party or person primarily
or secondarily liable, to the acceptance of partial payment thereon and the
settlement, compromising or adjusting of any thereof, all in such manner and at
such time or times as the Secured Party may deem advisable. The Secured Party
shall have no duty as to the collection or protection of the Collateral or any
income therefrom, the preservation of rights against prior parties, or the
preservation of any rights pertaining thereto beyond the safe custody thereof as
set forth in Section 11.2. The Debtor further waives any and all other
suretyship defenses.


19.    Marshalling. The Secured Party shall not be required to marshal any
present or future collateral security (including but not limited to the
Collateral) for, or other assurances of payment of, the Obligations or any of
them or to resort to such collateral security or other assurances of payment in
any particular order, and all of its rights and remedies hereunder and in
respect of such collateral security and other assurances of payment shall be
cumulative and in addition to all other rights and remedies, however existing or
arising. To the extent that it lawfully may, the Debtor hereby agrees that it
will not invoke any law relating to the marshalling of collateral which might
cause delay in or impede the enforcement of the Secured Party's rights and
remedies under this Agreement or under any other instrument creating or
evidencing any of the Obligations or under which any of the Obligations is
outstanding or by which any of the Obligations is secured or payment thereof is
otherwise assured, and, to the extent that it lawfully may, the Debtor hereby
irrevocably waives the benefits of all such laws.






--------------------------------------------------------------------------------




20.    Proceeds of Dispositions; Expenses. The Debtor shall pay to the Secured
Party on demand any and all expenses, including reasonable attorneys' fees and
disbursements, incurred or paid by the Secured Party in protecting, preserving
or enforcing the Secured Party's rights and remedies under or in respect of any
of the Obligations or any of the Collateral. After deducting all of said
expenses, the residue of any proceeds of collection or sale or other disposition
of the Collateral shall, to the extent actually received in cash, be applied to
the payment of the Obligations in such order or preference as the Secured Party
may determine, proper allowance and provision being made for any Obligations not
then due. Upon the final payment and satisfaction in full of all of the
Obligations and after making any payments required by Sections 9-608(a)(1)(C) or
9-615(a)(3) of the Uniform Commercial Code of the State, any excess shall be
returned to the Debtor. In the absence of final payment and satisfaction in full
of all of the Obligations, the Debtor shall remain liable for any deficiency.


21.    Overdue Amounts. Until paid, all amounts due and payable by the Debtor
hereunder shall be a debt secured by the Collateral and shall bear, whether
before or after judgment, interest at the rate of interest for overdue principal
set forth in the Loan Agreement.


22.    Governing Law; Consent to Jurisdiction. THIS AGREEMENT IS INTENDED TO
TAKE EFFECT AS A SEALED INSTRUMENT AND SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEBRASKA. The Debtor agrees that any
action or claim arising out of, or any dispute in connection with, this
Agreement, any rights, remedies, obligations, or duties hereunder, or the
performance or enforcement hereof or thereof, may be brought in the courts of
the State or any federal court sitting therein and consents to the non-exclusive
jurisdiction of such court and to service of process in any such suit being made
upon the Debtor by mail at the address specified in the notice provision of the
Loan Agreement. The Debtor hereby waives any objection that it may now or
hereafter have to the venue of any such suit or any such court or that such suit
is brought in an inconvenient court.


23.    Waiver of Jury Trial. THE DEBTOR WAIVES ITS RIGHT TO A JURY TRIAL WITH
RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION WITH
THIS AGREEMENT, ANY RIGHTS, REMEDIES, OBLIGATIONS, OR DUTIES HEREUNDER, OR THE
PERFORMANCE OR ENFORCEMENT HEREOF OR THEREOF. Except as prohibited by law, the
Debtor waives any right which it may have to claim or recover in any litigation
referred to in the preceding sentence any special, exemplary, punitive or
consequential damages or any damages other than, or in addition to, actual
damages. The Debtor (i) certifies that neither the Secured Party nor any
representative, agent or attorney of the Secured Party has represented,
expressly or otherwise, that the Secured Party would not, in the event of
litigation, seek to enforce the foregoing waivers or other waivers contained in
this Agreement, and (ii) acknowledges that, in entering into the Loan Agreement
and the other Loan Documents to which the Secured Party is a party, the Secured
Party is relying upon, among other things, the waivers and certifications
contained in this Section 23.


24.    Miscellaneous. The headings of each section of this Agreement are for
convenience only and shall not define or limit the provisions thereof. This
Agreement and all rights and obligations hereunder shall be binding upon the
Debtor and its respective successors and assigns, and shall inure to the benefit
of the Secured Party and its successors and assigns. If any term of this
Agreement shall be held to be invalid, illegal or unenforceable, the validity of
all other terms hereof shall in no way be affected thereby, and this Agreement
shall be construed and be enforceable as if such invalid, illegal or
unenforceable term had not been included herein. The Debtor acknowledges receipt
of a copy of this Agreement.


25.    Termination. If the Debtor shall fully and finally pay to the Secured
Party the Loans and the Secured Party's Revolving Credit Commitments and
Declining Revolving Credit Commitments terminate at the time and in the manner
provided for in the Loan Agreement and the Debtor is not in default under the




--------------------------------------------------------------------------------




terms of the Loan Agreement or any other Loan Document, then the security
interest granted in this Agreement shall terminate, and the security interests
in the Collateral created by this Agreement shall be released at the cost of the
Debtor.


26.    Amended and Restated Security Agreement; Liens Unimpaired. This Agreement
amends, restates and replaces in its entirety the Security Agreement, dated as
of December 19, 2006 and the First Amended and Restated Security Agreement dated
on or about February 14, 2012, each between the Secured Party and the Borrower,
as so amended and as otherwise in effect immediately prior to the date hereof
(collectively, the "Existing Security Agreement"). It is the intention and
understanding of the parties that (a) all security interests and other Liens
arising under or evidenced by the Existing Security Agreement shall remain in
full force and effect and shall secure the Obligations, and (b) the priority of
all such security interests and other Liens shall not be impaired by the
execution, delivery or performance of this Agreement or the other Loan
Documents. All Uniform Commercial Code financing statements and other lien
perfection and similar documents relating to the Existing Security Agreement or
the security interests or other Liens arising thereunder or evidenced thereby
shall remain in full force and effect and shall act to perfect the Secured
Party's security interest in the Collateral described therein.






[SIGNATURE PAGE FOLLOWS]








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, intending to be legally bound, the Debtor has caused this
Agreement to be duly executed as of the date first above written.




 
CARDINAL ETHNAOL, LLC, an Indiana limibted
 
liability company
 
 
 
By: /s/ Jeffrey L. Painter
 
Title: CEO/President
 
 
 
Accepted:
 
 
 
FIRST NATIONAL BANK OF OMAHA
 
 
 
By: /s/ Mark A. Baratta
 
Title: Vice President
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------




CERTIFICATE OF ACKNOWLEDGMENT


STATE OF INDIANA            )
) ss.
COUNTY OF Randolph        )


Before me, the undersigned, a Notary Public in and for the county aforesaid, on
this 10th day of June, 2013, personally appeared Jeffrey L. Painter, to me known
personally, and who, being by me duly sworn, deposes and says that he is the
President/CEO of Cardinal Ethanol, LLC, and that said instrument was signed on
behalf of said limited liability company by authority of its Board of Directors,
and said officer acknowledged said instrument to be the free act and deed of
said limited liability company.






/s/ Heather A. Craig                    
Notary Public
My commission expires:




February 1, 2016


My County of Residence is: Wayne


 
HEATHER A. CRAIG
NOTARY PUBLIC
SEAL
STATE OF INDIANA
MY COMMISSION EXPIRES FEBRUARY 1, 2016
RESIDENT OF WAYNE COUNTY











--------------------------------------------------------------------------------




SCHEDULE A
Locations/Commercial Tort Claims






I.Debtor Locations:




1554 North 600 E
Union City, Indiana 47390










II.    Commercial Tort Claims:


None




